Citation Nr: 1825132	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-03 741	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability rating in excess of 70 percent for a service-connected acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to an effective date earlier than November 2, 2005 for a service-connected acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

The Veteran represented by:  Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to March 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2008, the Board issued a decision that reopened the Veteran's claim and denied service connection for an acquired psychiatric disability.  The Veteran appealed that June 2008 Board decision to the United States Court of Appeals for Veterans Claims.  In April 2009, the Court remanded the claim to the Board for action consistent with the Joint Motion for Remand submitted by the parties.  The Board's October 2009 decision granted service connection.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As stated, service connection was granted in an October 2009 Board decision.  A December 2009 rating decision, in turn, granted service connection for major depression at a disability rating of 30 percent, effective November 2, 2005, determined to be the date of claim.  The Veteran's May 2011 Notice of Disagreement initiated the appeal of this decision, asserting both that the Veteran's condition is more disabling than a 30 percent evaluation and the effective date should be December 16, 2004, the date the RO received the Veteran's Form 3288, in which he expressed his intent to reopen his claim for benefits.  

By a rating decision dated November 2013, the Veteran's disability rating was increased to 70 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This was made effective as of the November 2, 2005 date.

In a January 2015 document the Veteran once again contended that the effective date of the now 70 percent disability rating should be in December 2004 and that the disability rating itself should be increased to 100 percent.   

The Veteran's representative has asserted that the psychiatric disorder has worsened over the years, and that the Veteran has received additional psychiatric treatment through a VA Medical Center, yet updated records were not obtained.  The Veteran contends a new VA examination is warranted.  

The Board agrees.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for an acquired psychiatric disorder, to include major depressive disorder, at any VA facility and by any private treatment provider at any time since 2004.

Obtain any records of the above treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran and/or his representative should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty to produce psychiatric findings. 

The examination should provide findings and diagnoses as to the nature, current severity and extent of the Veteran's disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  The examiner should detail all findings.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the examiner should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's acquired psychiatric disorder, to include major depressive disorder, including the Veteran's lay statements, any lay statements of his aunt, other family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.  Findings should be reconciled with other records on file to the extent possible.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




